Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a second Office Action on the Merits. Claims 1, 4-11, 13-20, as amended 27 APR. 2022, are pending and have been considered as follows:

Claim Objections
Claim 15 objected to because of the following informalities:  
Cl. 15 ln. 1: after "a lower surface" insert --which-- as this appears to be an incomplete sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Urgero US 5216864 A in view of Villela et al. US 6776322 B2 (Villela) and MACKAY GB 2360046 A (MacKay)
As per claim 1 Urgero teaches an antimicrobial system ("Design For The Inhibition Of Moss And Fungus" title) for an angled roof (shingle 50, roof 51 FIG. 2), the system comprising of one or more 
copper-based members (strip 10, next strip 10' FIG. 1; note "zinc alloy, which contains between 0.6% and 1% copper" 4:47; this is recognized as "copper based" as broadly claimed) along an upper portion of the angled roof (see FIG. 1), wherein 
the member is composed to react with rainwater to form a 
chemical ("a metallic strip for releasing material to inhibit the growth of moss and fungus" 1:56) wherein each member is  and has an active portion (two longitudinal portions 21 and 22, FIG. 2) and a distal end(edge 12 FIG. 2), and wherein the distal end (edge 12 FIG. 2) turns back in an approximately 180-deqree windshear bend (see hem 14, FIG. 2) so that a substantial portion of the distal end (see dotted line, FIG. 3; this is recognized as teaching "a substantial portion" as broadly claimed) contacts an underside of the active portion.  
Urgero fails to explicitly disclose:
asphalt roof
copper sulfate 
Villela teaches the roof is formed with asphalt shingles, specifically:
asphalt roof ("said first roof shingles are asphalt shingles" Cl. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Urgero by substituting the subjacent shingles to be asphalt shingles as taught by Villela as an obvious design choice in order to form a protective roof surface with an old and well known material because doing so would preserve the structure.
MacKay teaches an apparatus to release copper sulphate, specifically:
copper sulfate chemical (see "weak solution of copper salts" 2:25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela by substituting the sheets of copper which form a copper sulfate chemical as taught by MacKay in order to form a known algaecide to treat the roof therebelow as is old and well known in the art.

As per claim 8 Urgero in view of Villela, and MacKay teaches the limitation according to claim 1 and MacKay further discloses the copper sulfate chemical is a fluid state (see "weak solution of copper salts" 2:25). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, and MacKay by including the weak solution as taught by MacKay in order to allow the chemical to transmit over a larger portion of the roof and thereby increase the effectiveness thereof.

Claim 4-5, 9, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Urgero in view of Villela, and MacKay as applied to claim 1 above, and further in view of Thagard, III et al. US 8549802 B2 (Thagard)
As per claim 4 Urgero in view of Villela, and MacKay teaches the limitation according to claim 1 and Urgero teaches an upper end of the member strips are secured at a ridge peak by upper roof members (see 53, 54, FIG. 1), but fails to explicitly disclose:
a ridge vent, wherein a proximal end of each copper-based member strip is sandwiched against the angled roof by way of the ridge vent.  
Thagard teaches an uppermost element as a ridge vent, specifically:
a ridge vent (see "both a ridge cap 10 and as a ridge vent (FIG. 1B)" 17:15; exemplified as vent 16, FIG. 1B), wherein a proximal end of each copper-based member strip is sandwiched against the angled roof by way of the ridge vent.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela and MacKay by including the ridge vent and as taught by Thagard in order to create a barrier against moisture coming with the wind and at the same time allow air in and out as taught by Thagard as an obvious design choice in order to secure the strip to a roof peak to begin the inhibition of moss and fungus a the highest point possible, thereby protecting the majority of the roof.

As per claim 5 and 16 Urgero in view of Villela, and MacKay and Thagard teaches the limitation according to claim 4 and 15, and Thagard further discloses further comprising an adhesive connecting said proximal end to the ridge vent (see " In some embodiments, the metal strip backing 660 is attached directly on the elastomeric strip 620 with or without adhesive material." 20:62).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, and MacKay and Thagard by including adhesive connecting means —anywhere desired— including between the copper element and the ridge vent as taught by Thagard as an obvious design choice in order to secure the members together, thereby resisting uplift forces common to all roof installations.

As per claim 9 Urgero in view of Villela, and MacKay and Thagard teaches the limitation according to claim 4 and Thagard further discloses the ridge vent provides an upper surface (left side, FIG. 1B) that is has a ridge angle (see "can be bent at an angle" 15:4-5) that is approximately equal to a roof angle of the angled asphalt roof, whereby the rainwater is directed to the one or more copper-based members (see FIG. 1B; the upper surface (left side, FIG. 1B)  would "direct" water downward, toward the copper-based strips). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, and MacKay and Thagard by including the ability to bend the ridge vent at any desired angle as taught by Thagard in order to provide a cap which fits with the roof.

As per claim 11 Urgero teaches a method of inhibiting microbial growth along an angled ("Design For The Inhibition Of Moss And Fungus" title)
roof, the method comprising: 
attaching one or more copper-based  planar members (strip 10, next strip 10' FIG. 1; note "zinc alloy, which contains between 0.6% and 1% copper" 4:47; this is recognized as "copper based" as broadly claimed) along an upper portion of the angled asphalt roof (see FIG. 1), 
wherein the one or more copper-based  members are composed to react with rainwater to form a 
chemical ("a metallic strip for releasing material to inhibit the growth of moss and fungus" 1:56)
bending a distal end of the one or more copper-based  members in such a way that the distal end turns back in an approximately 180-degree windshear bend (see hem 14, FIG. 2) so that a substantial portion (see dotted line, FIG. 3; this is recognized as teaching "a substantial portion" as broadly claimed) of the distal end contacts an underside of the active portion (two longitudinal portions 21 and 22, FIG. 2): and
sandwiching a proximal portion (portion 21, FIG. 2) of the one or more copper-based  members to the angled roof (see FIG. 2) but fails to explicitly disclose:
asphalt 
forming copper-sulfate 
sandwiching by way of a ridge vent (14).  
Villela teaches the roof is formed with asphalt shingles, specifically:
asphalt ("said first roof shingles are asphalt shingles" Cl. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Urgero by substituting the subjacent shingles to be asphalt shingles as taught by Villela as an obvious design choice in order to form a protective roof surface with an old and well known material because doing so would preserve the structure.
MacKay teaches an apparatus to release copper sulphate, specifically:
forming copper-sulfate (see "weak solution of copper salts" 2:25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela by substituting the sheets of copper which form a copper sulfate chemical as taught by MacKay in order to form a known algaecide to treat the roof therebelow as is old and well known in the art.
Thagard teaches a ridge cap capable of sandwiching the strip of the invention, specifically:
sandwiching by way of a ridge vent (see "both a ridge cap 10 and as a ridge vent (FIG. 1B)" 17:15; exemplified as vent 16, FIG. 1B).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela and MacKay by including the ridge vent and adhesive as taught by Thagard in order to create a barrier against moisture coming with the wind and at the same time allow air in and out and using the adhesive connecting means —anywhere desired— including between the copper element and the ridge vent as taught by Thagard as an obvious design choice in order to secure the strip to a roof peak to begin the inhibition of moss and fungus a the highest point possible, thereby protecting the majority of the roof.

As per claim 15 Urgero in view of Villela, and MacKay and Thagard teaches the limitation according to claim 4, and Thagard further discloses the ridge vent provides a lower surface --which-- exhibits the ridge angle (see FIG. 1B); and 
a cutout (vent 16, FIG. 1B) formed in the lower surface along and inward from both longitudinal edges thereof, 
wherein each cutout is dimensioned to receive the proximal end of each copper-based member so that an underside of each proximal end is generally flush with the lower surface adjacent thereto (see FIG. 1B; note the vent is recognized as dimensioned —or "capable"— of receiving an end of the strips).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Urgero in view of Villela, and MacKay and Thagard by including the vent as taught by Thagard in order to promote airflow above a ridge.

Claim 6-7, 13-14, and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Urgero in view of Villela, MacKay and Thagard as applied to claim 5 above, and further in view of RUSSELL GB 2424063 A (Russell).
As per claim 6 and 17 Urgero in view of Villela, MacKay and Thagard teaches the limitation according to claim 5 and 16, and Urgero teaches nails, but fails to explicitly disclose:
a plurality of copper roofing nails connecting the ridge vent to the roof.  
Russell teaches such an obvious fastener, specifically: 
a plurality of copper roofing nails connecting the ridge vent to the roof ("copper nails (not shown) in the course of securing the part 11 to roof battens" 8:3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, MacKay and Thagard by including any known fastening means —including copper nails— for use anywhere desired —including for securing the ridge vent— as taught by Russell in order to retain the roofing elements with a desired material which would have the additional benefit of serving as an algaecide because it is known to fasten roof materials.

As per claim 7 Urgero in view of Villela, MacKay, Thagard and Russell teaches the limitation according to claim 6 but the combination fails to explicitly disclose:
each copper roofing nail is approximately 1.5 inches in length.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of filling to modify the assembly of Urgero in view of Villela, MacKay, Thagard and Russell by including the length of approximately 1.5 inches in length in order to provide a desired amount of fastening and because changes in size do not constitute a patentable difference.

As per claim 13 Urgero in view of Villela, MacKay and Thagard teaches the limitation according to claim 11 and Urgero teaches nails, but fails to explicitly disclose:
connecting the one or more copper-based  members to the angled asphalt roof with a plurality of copper nails.  
Russell teaches such an obvious fastener, specifically: 
connecting the one or more copper-based  members to the angled asphalt roof with a plurality of copper nails ("copper nails (not shown) in the course of securing the part 11 to roof battens" 8:3).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, MacKay and Thagard by including any known fastening means —including copper nails— for use anywhere desired —including for securing the ridge vent— as taught by Russell in order to retain the roofing elements with a desired material which would have the additional benefit of serving as an algaecide because it is known to fasten roof materials.

As per claim 14 Urgero in view of Villela, MacKay, Thagard and Russell teaches the limitation according to claim 13, and Thagard further discloses the ridge vent provides an upper surface (left side, FIG. 1B) that is has a ridge angle (see "can be bent at an angle" 15:4-5) that is approximately equal to a roof angle of the angled asphalt roof, whereby the rainwater is directed to the one or more copper-based members (see FIG. 1B; the upper surface would "direct" water downward, toward the copper-based strips).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela, and MacKay and Thagard by including the ability to bend the ridge vent at any desired angle as taught by Thagard in order to provide a cap which fits with the roof.

As per claim 18 Urgero in view of Villela, MacKay, Thagard and Russell teaches the limitation according to claim 17, and Urgero further discloses wherein the proximal end is askew relative to the active portion (FIG. 4).

Claim 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Urgero in view of Villela, MacKay and Thagard.
As per claim 10 Urgero teaches an antimicrobial assembly ("Design For The Inhibition Of Moss And Fungus" title) for an angled 
roof (shingle 50, roof 51 FIG. 2), 
the assembly comprising of one or more copper-based strips (strip 10, next strip 10' FIG. 1; note "zinc alloy, which contains between 0.6% and 1% copper" 4:47; this is recognized as "copper based" as broadly claimed) along an upper portion of the angled asphalt roof (see FIG. 2), wherein each copper-based strip is  and has an active portion (two longitudinal portions 21 and 22, FIG. 2) composed to react with rainwater to form a chemical ("a metallic strip for releasing material to inhibit the growth of moss and fungus" 1:56),
wherein a distal end of each strip (strip 10, next strip 10' FIG. 1) turns back in an approximately 180-degree windshear bend (see hem 14, FIG. 2)  so that a substantial portion (see dotted line, FIG. 3; this is recognized as teaching "a substantial portion" as broadly claimed) of the distal end contacts an underside of the active portion (two longitudinal portions 21 and 22, FIG. 2);
Urgero fails to explicitly disclose:
asphalt roof
copper sulfate 
a ridge vent (14); and 
an adhesive connecting a proximal end of each copper-based strip to a lower surface of the ridge vent (14).
Villela teaches the roof is formed with asphalt shingles, specifically:
asphalt roof ("said first roof shingles are asphalt shingles" Cl. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Urgero by substituting the subjacent shingles to be asphalt shingles as taught by Villela as an obvious design choice in order to form a protective roof surface with an old and well known material because doing so would preserve the structure.
MacKay teaches an apparatus to release copper sulphate, specifically:
copper sulfate chemical (see "weak solution of copper salts" 2:25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela by substituting the sheets of copper which form a copper sulfate chemical as taught by MacKay in order to form a known algaecide to treat the roof therebelow as is old and well known in the art.
Thagard teaches an uppermost element as a ridge vent, specifically:
a ridge vent (see "both a ridge cap 10 and as a ridge vent (FIG. 1B)" 17:15; exemplified as vent 16, FIG. 1B); and 
an adhesive connecting a proximal end of each copper-based strip to a lower surface of the ridge vent (see " In some embodiments, the metal strip backing 660 is attached directly on the elastomeric strip 620 with or without adhesive material." 20:62).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela and MacKay by including the ridge vent and adhesive as taught by Thagard in order to create a barrier against moisture coming with the wind and at the same time allow air in and out and using the adhesive connecting means —anywhere desired— including between the copper element and the ridge vent as taught by Thagard as an obvious design choice in order to secure the strip to a roof peak to begin the inhibition of moss and fungus a the highest point possible, thereby protecting the majority of the roof.

As per claim 10 Urgero teaches an antimicrobial assembly ("Design For The Inhibition Of Moss And Fungus" title) for an angled 
roof (shingle 50, roof 51 FIG. 2), 
the assembly comprising of one or more copper-based strips (strip 10, next strip 10' FIG. 1; note "zinc alloy, which contains between 0.6% and 1% copper" 4:47; this is recognized as "copper based" as broadly claimed) along an upper portion of the angled asphalt roof (see FIG. 2), wherein each copper-based strip is  and has an active portion (two longitudinal portions 21 and 22, FIG. 2) composed to react with rainwater to form a chemical ("a metallic strip for releasing material to inhibit the growth of moss and fungus" 1:56),
wherein a distal end of each strip (strip 10, next strip 10' FIG. 1) turns back in an approximately 180-degree windshear bend (see hem 14, FIG. 2)  so that a substantial portion (see dotted line, FIG. 3; this is recognized as teaching "a substantial portion" as broadly claimed) of the distal end contacts an underside of the active portion (two longitudinal portions 21 and 22, FIG. 2);
Urgero fails to explicitly disclose:
asphalt roof
copper sulfate 
a ridge vent (14); and 
an adhesive connecting a proximal end of each copper-based strip to a lower surface of the ridge vent (14).
Villela teaches the roof is formed with asphalt shingles, specifically:
asphalt roof ("said first roof shingles are asphalt shingles" Cl. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Urgero by substituting the subjacent shingles to be asphalt shingles as taught by Villela as an obvious design choice in order to form a protective roof surface with an old and well known material because doing so would preserve the structure.
MacKay teaches an apparatus to release copper sulphate, specifically:
copper sulfate chemical (see "weak solution of copper salts" 2:25).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela by substituting the sheets of copper which form a copper sulfate chemical as taught by MacKay in order to form a known algaecide to treat the roof therebelow as is old and well known in the art.
Thagard teaches an uppermost element as a ridge vent, specifically:
a ridge vent (see "both a ridge cap 10 and as a ridge vent (FIG. 1B)" 17:15; exemplified as vent 16, FIG. 1B); and 
an adhesive connecting a proximal end of each copper-based strip to a lower surface of the ridge vent (see " In some embodiments, the metal strip backing 660 is attached directly on the elastomeric strip 620 with or without adhesive material." 20:62).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Urgero in view of Villela and MacKay by including the ridge vent and adhesive as taught by Thagard in order to create a barrier against moisture coming with the wind and at the same time allow air in and out and using the adhesive connecting means —anywhere desired— including between the copper element and the ridge vent as taught by Thagard as an obvious design choice in order to secure the strip to a roof peak to begin the inhibition of moss and fungus a the highest point possible, thereby protecting the majority of the roof.

Allowable Subject Matter
Claim 19-20 objected to as being dependent upon a rejected base claim 10 and 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
the Examiner notes that although thorough search was performed and the prior art of record has been cited. the Examiner did not find a reference or combination of references that distinctly disclosed or fairly suggested a modification to arrive at, in an antimicrobial system, a ridge vent which engages a proximal edge of such a copper member in order to allow a securing fastener to simultaneously penetrate the vent and member.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim 1, 4-11, 13-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635